Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 7, 9, 10 & 12 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs WIPO Publication WO 2010018479 A1 (cited by applicant) and Taracila et al. US Patent Application Publication 2020/0348380.
Regarding Claim 7, Jacobs teaches a device for wireless signal transmission or for wireless signal reception (P. 3 L 33- P.4 L1), comprising: 
a signal transmission and/or reception device (P. 3 L 33- P.4 L1); 
a coil (100, 102 Figs. 2a, 2b, 3, 4, 12, 13) connected to the signal transmission and/or reception device; and 
a decoupling circuit (“the preamplifier 1000 is put in series with the antenna loop. This allows for a preamplifier decoupling: by placing a high input impedance preamplifier in series with the antenna loop” P. 14 L. 10-12) and a connecting line (300 Fig. 4 P. 9 L 23) configured to couple the signal transmission and/or reception device to the coil, 
wherein the decouling circuit is configured as an active decoupling circuit (“This allows for a preamplifier decoupling: by placing a high input impedance preamplifier in series with the antenna loop, the current that flows inside the antenna loop can be minimized and thus inductive coupling with other coils or coil elements being part of a coil array can be minimized. It has to be noted here, that limiting the induced current also minimizes the effect of inductive coupling with other kinds of electronic components nearby” P. 14 L 11-16).
Jacobs is silent on the active decoupling circuit has a diode, wherein a cathode of the diode is directly connected to ground potential.
However, Taracila et al. teaches a diode (decoupling diode 360 Fig. 3 Par. 0059), wherein a cathode of the diode is directly connected to ground potential (connection from cathode of 360 to ground potential in Fig. 3).
In this particular case, providing a diode having a cathode directly connected to ground potential is common and well known in the art as evident by Taracila et al. in order to limit current flow (Par. 0046, 0059, 0061).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the active decoupling circuit of Jacobs with a diode having a cathode directly connected to ground potential based on the teachings of Taracila et al. in order to limit current flow.
Regarding Claim 10, Jacobs teaches wherein the decoupling circuit is designed as an active decoupling circuit, by way of which the coil is operated outside of an intrinsic resonance during operation as a transmission coil (“This allows for a preamplifier decoupling: by placing a high input impedance preamplifier in series with the antenna loop, the current that flows inside the antenna loop can be minimized and thus inductive coupling with other coils or coil elements being part of a coil array can be minimized. It has to be noted here, that limiting the induced current also minimizes the effect of inductive coupling with other kinds of electronic components nearby” P. 14 L 11-16).
Regarding Claim 12, Jacobs teaches the device as claimed in claim 7 as shown in the rejection above.
Jacobs is silent on wherein the decoupling circuit and the connecting line has an electrical length of (2.n-1).λ/4, wherein n is a natural number and lambda (λ) is the wavelength.
However, Jacobs teaches the correlation between the length of coil elements and frequency (P. 12 L 9-20, & P. 12 L 31- P. 13 L 10).
In this particular case, configuring an electrical length is common and well known in the art as evident by Jacobs in order to obtain coil resonance at desired system frequency.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the electrical length of the decoupling circuit and the connecting line to (2.n-1).λ/4 based on the teachings of Jacobs as a result effect in order to obtain coil resonance at desired system frequency.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs WIPO Publication WO 2010018479 A1 (cited by applicant) and Taracila et al. US Patent Application Publication 2020/0348380, and further in view of Wong et al. US Patent Application Publication 2004/0217761.
Regarding Claim 9, Jacobs as modified teaches the device as claimed in claim 7 as shown in the rejection above.
Jacobs as modified is silent on wherein the decoupling circuit has a filter circuit.
However, Wong et al. teaches a filter circuit (Frequency isolation filter 54 and/or 54′ Par. 0049).
In this particular case, a filter circuit is common and well known in the art as evident by Wong et al. in order to provide tuning and frequency isolation (Par. 0049, 0051).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the decoupling circuit of Jacobs with a filter circuit based on the teachings of Wong et al. in order to provide tuning and frequency isolation.
Allowable Subject Matter
Claims 1-6 & 13 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not fairly teach nor render obvious the limitations “wherein the impedance matching circuit is formed entirely or at least in part by at least partially overlapping continuous conductor runs of the coil, wherein the at least partially overlapping continuous conductor runs of the coil have an area of overlap which extends over an angular range of 90° to 270°” as required by the claim. Claims 2-6 & 13 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 8, the prior art of record does not fairly teach nor render obvious the limitations “wherein the impedance matching circuit is formed entirely or at least in part by at least partially overlapping continuous conductor runs of the coil, wherein the at least partially overlapping continuous conductor runs of the coil have an area of overlap which extends over an angular range of 90° to 270°” as required by the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Potthast et al. US Patent 5,606,259 discloses an antenna for a magnetic resonance apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845